                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    CARNEICE KATHRINE HALL-JOHNSON,                  CASE NO. 19-cv-04177-YGR
                                   7                 Plaintiff,
                                                                                         ORDER VACATING CASE MANAGEMENT
                                   8           vs.                                       CONFERENCE
                                   9    GOLDEN GATE REGIONAL CENTER INC., ET
                                        AL.,
                                  10
                                                     Defendants.
                                  11

                                  12          This case was previously set for a case management conference on October 21, 2019.
Northern District of California
 United States District Court




                                  13   (Dkt. No. 4.) However, service on defendants Golden Gate Regional Center Inc. and Tessa

                                  14   McGarvey by the U.S. Marshal of the Northern District of California is currently pending.

                                  15   Accordingly, the Case Management Conference set for October 21, 2019 is hereby VACATED.

                                  16   The Court will reset the Case Management Conference once service has been completed and

                                  17   pleadings are set.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: October 15, 2019
                                                                                              YVONNE GONZALEZ ROGERS
                                  21                                                     UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
